Citation Nr: 1602116	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  07-18 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 






INTRODUCTION

The Veteran had active service from April 1968 to July 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Most recently in March 2015, the Board remanded this appeal for additional development.  The case has now been returned to the Board for further appellate action.  

FINDING OF FACT

A bilateral knee disability is not etiologically related to the Veteran's active service and was not caused or permanently worsened by a service-connected disability, and bilateral knee arthritis was not present within one year of separation from active service.  

CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability, and the incurrence or aggravation of bilateral knee arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate notice in response to his claim.  The record shows that he was mailed a letter in March 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  He was mailed a letter in July 2006 which provided him with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Veteran has also been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).
Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic and not acute and transitory in nature. For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. For certain chronic diseases set forth in 38 C.F.R. § 3.309(a) (e.g., arthritis), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2006).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  During the pendency of this claim 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  These amendments are not liberalizing.  Thus, the Board will apply the former version of this regulation.

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has a bilateral knee disability as a result of his active service.  Specifically, the Veteran has reported that he first experienced knee pain while in active service.  In the alternative, the Veteran asserts that his bilateral knee disability was caused or chronically worsened by service-connected disabilities.

STRs are silent for complaints of, or treatment for, a bilateral knee disability while the Veteran was in active service.  The Veteran was afforded an examination in February 1970, at which time his bilateral lower extremities were found to be clinically normal upon physical examination.  Further, at that time, the Veteran specifically responded "no" on the Report of Medical History to the question of whether he experienced symptoms of a "trick or locked knee."  There is no other indication from the examination report that the Veteran was found to have symptoms, to include pain, consistent with a bilateral knee disability at that time.  In June 1976, the Veteran was afforded a separation examination, at which time his lower extremities were shown to be clinically normal upon physical examination.  Further, there is no indication from the examination report that the Veteran described symptoms, to include pain, consistent with a bilateral knee disability at the time of his separation from active service.  

A review of the post-service medical evidence of record shows that the Veteran has received treatment at the VA Medical Center and from private providers for knee problems.  A review of the treatment notes of record shows that the Veteran was seen at the VA Medical Center in December 2004 for complaints of various disabilities, to include chronic bilateral knee pain.  X-rays taken of the knees at that time revealed severe bilateral degenerative joint disease.  It was noted that there were no prior X-ray studies of record for comparison purposes.  While the Veteran reported at the time of his December 2004 treatment that his knee pain was chronic, there is no indication from that record that he had reported experiencing knee pain since his active service.  Further, there is no indication from the other VA Medical Center treatment notes of record that the Veteran has reported knee pain since service or that his current bilateral knee disability has been related to his active service or a service-connected disability.  

Also of record is an October 2005 letter from the Veteran's private treatment provider, Dr. P.E.  In that letter, Dr. P.E. noted that he had been treating the Veteran for various ailments since 1999, to include chronic and advanced degenerative joint disease involving various joints, to include the knees.  Dr. P.E. noted that he had reviewed the Veteran's old records from active service dating back to 1973, which noted chronic bilateral foot, heel, and ankle pain.  Dr. P.E. stated that, medically, a significant part of the Veteran's musculoskeletal problems dated back to his active service and had progressed to his current level of incapacity over time.  Dr. P.E. did not specifically mention that the Veteran's bilateral knee disability dated back to his active service and did not site to reviewed records or provide a rationale that would support such a finding.  

In a November 2006 letter, Dr. P.E. noted that the Veteran's recurrent ankle pains, intermittent joint related impairment, and poor mobility had been progressive and dated as far back as the records from active service in the 1970's.  Again, Dr. P.E. did not specifically mention that the Veteran's bilateral knee disability dated back to his active service.  Further, Dr. P.E. did not site to any medical records or provide a rationale to support such a finding.  

In a February 2007 letter, Dr. P.E. noted that the Veteran had multiple and complex problems related to his chronic and advanced joint problems, which were already significant with impairment of mobility and necessitated knee joint replacement.  Dr. P.E. noted that, on review of the Veteran's service records and following the chronology and chronicity of his problems, it was apparent that he had a history of bilateral ankle pain and sprains while in active service which had been progressive up to the present time, together with the development of degenerative joint disease related to his ankles, feet, and knees.  Further, Dr. P.E. noted that a significant morbidity that contributed to the Veteran's overall problems was his morbid obesity.  Again, Dr. P.E. did not specifically state that the Veteran's bilateral knee disability had been chronic since his active service and did not site to medical records or provide a rationale that would support such a finding.

The Board finds that the statements provided by Dr. P.E. in support of the Veteran's claim are not adequate to serve as the basis of a grant of entitlement to service connection for a bilateral knee disability.  In this regard, Dr. P.E. did not specifically address whether the Veteran's bilateral knee disabilities were related to his active service, did not provide a rationale for any such opinion, did not site to any supporting medical evidence for any such opinion, did not indicate that a service-connected disability had caused or chronically worsened the Veteran's bilateral knee disability, and did not indicate that the Veteran had reported experiencing bilateral knee pain since service.  

At a June 2012 VA examination, the Veteran reported that he had experienced chronic, intermittent, progressively worsening mechanical bilateral knee pain since he was in active service.  He denied sustaining specific injuries to his knees.  He reported that he had been treated conservatively for the symptoms of his knee pain on an outpatient basis, to include interarticular corticosteroid injections.  The examiner diagnosed arthritis of the knees.  Based on an interview with the Veteran, a complete review of the claims file, and a physical examination, the examiner opined that the Veteran's bilateral knee disability was less likely as not proximately due to, or the result of, a service-connected disability.  The examiner explained that a review of the orthopedic literature revealed no credible, peer reviewed studies that supported the contention that degenerative changes in one joint may induce degenerative changes in another joint, either the affected or contralateral extremity or the spine, even in a setting of leg length discrepancy.  The examiner opined that it was more likely than not that the Veteran's current bilateral knee disability was related to chronic degenerative changes associated with aging and morbid obesity.  

In August 2013, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  At that time, following a complete review of the claims file, the examiner opined that the Veteran's bilateral knee disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  Rather, the examiner noted that a review of the orthopedic literature revealed that it was more likely than not that the Veteran's current bilateral knee disability was the result of chronic degenerative changes associated with aging and/or morbid obesity.  The examiner again opined that the Veteran's bilateral knee disability was less likely as not proximately due to or the result of a service-connected disability.  The examiner did not provide additional rationale for that opinion.  

The Board notes that the August 2013 VA examiner noted that comments on the private medical opinions of record could not be provided without resorting to speculation.  The Board finds that the examiner's failure to comment on the opinions provided by Dr. P.E. does not in and of itself render the August 2013 VA opinion inadequate.  In this regard, as noted above, the letters provided by Dr. P.E. do not constitute adequate positive opinions upon which a grant of service connection can be based.  Most importantly, those letters do not actually provide a specific opinion relating to the Veteran's bilateral knee disability.  Further, Dr. P.E. did not site to any relevant medical evidence or even provide a rationale to support any conclusions reached.  

At a June 2015 VA examination, the Veteran reported experiencing bilateral knee pain while in active service that continued following his separation.  The examiner opined that it was less likely as not that the Veteran's bilateral knee disability was caused by, aggravated by, or the result of service-connected disabilities.  In this regard, the examiner noted that he was unaware of any medical authority or peer reviewed medical literature which supported the contention that pes planus, unilateral forefoot amputation, or bilateral ankle sprain residuals could be causative to or aggravate the development of bilateral degenerative disease of the knees.  The examiner noted that weight bearing degenerative disease was caused by chronic weight bearing on the knees over time, that it developed over time, and that it was gradually progressive.  The examiner further noted that the Veteran's chronic obesity aggravated his bilateral knee disability as it increased weight bearing on the internal knee surface.  Additionally, the examiner noted that neither gait disturbances nor pes planus had ever been shown to aggravate the development of degenerative joint disease in the knees and that there was no known association between diabetes mellitus and aggravation of weight bearing degenerative joint disease of the knees.

The various VA examination and opinion reports of record, when read in conjunction with each other, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the Veteran's contentions, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the examiners do not appear to have explicitly considered the Veteran's lay statements that he has experienced knee pain during active service.  However, as discussed below, the Veteran's statements that he has experienced knee pain since service have been found not credible.  Therefore, further consideration of those statements by the VA examiners is unnecessary, and the opinions of record are not rendered inadequate as a result.  

The Board also notes that the Veteran is generally competent to report when he first experienced symptoms of knee pain.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he has experienced knee pain since his active service are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  The Board notes that there is no record of treatment for a knee disability, or even knee pain, while the Veteran was in active service.  While the Board acknowledges that not all symptoms are always reported to medical during service, that is not likely to be the case for this particular Veteran.  In this regard, the Board notes that the evidence of record shows that the Veteran actually received a fair amount of treatment for various disabilities while he was in active service.  However, there is no evidence in the STRs showing that the Veteran was ever seen for complaints of knee pain.  Further, the Veteran did not make complaints of knee pain at the time of his June 1976 separation examination.  Given the wealth of STRs of record, the Board finds it unlikely that the Veteran would not have also reported to medical for treatment of knee pain during service if he had in fact been experiencing such symptoms.  

Further, there is no evidence of record indicating that the Veteran ever sought treatment for knee pain until 1999, at the earliest, more than 20 years following his separation from active service.  There is also no indication from the treatment records that the Veteran ever provided a detailed account of a knee injury in service or that he had experienced knee pain since service prior to filing a claim for that disability in 2006.  The Board finds that the treatment notes failing to show a report of knee pain since service around the time of his initial diagnosis are especially probative as the information was given at that time for purposes of attaining treatment for his bilateral knee disability and not for purposes of receiving compensation benefits.  Further, the VA examiners of record have competently opined that the Veteran's current bilateral knee disability is the result of aging and morbid obesity and not related to his active service.  The Veteran was separated from active service in 1976, and he did not file a claim for service connection for a knee disability until approximately 30 years later and his initial claim appears to indicate that he is seeking entitlement to secondary service connection and not actually alleging that his bilateral knee disability was directly related to his active service.  He filed claims of entitlement to service connection for other disabilities prior to 2006 indicating his awareness of his entitlement to benefits for disabilities related to his active service.  Thus, the Board finds that his statements that he has experienced bilateral knee pain since service are not credible. 

Again, while the Veteran is competent to report symptoms of knee pain, he is not competent to link his current bilateral knee diagnosis to active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.
Also, there is no indication from the record that the Veteran was diagnosed with arthritis in either knee, by X-ray, prior to December 2004, nearly 30 years following his separating from active service.  Therefore, presumptive service connection is not applicable in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


